Citation Nr: 0208494	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to death compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  He died in September 1999.  The appellant is 
the veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant's case was remanded to 
the RO for additional development in July 2001.  At present, 
the case is once again before the Board for appellant review.

The Board notes that, per an April 2000 request, the 
appellant was scheduled for an appeal hearing at the RO on 
June 21, 2000.  However, in a June 2000 statement, her 
representative indicated that the appellant would withdraw 
her hearing request, if a VA medical opinion was obtained in 
her case.  The requested opinion was obtained in July 2000.  
Subsequently, per a September 2000 request, the appellant was 
again scheduled for an RO hearing on October 4, 2000.  
However, as noted in a September 2000 deferred rating 
decision, the appellant canceled the scheduled hearing.  An 
October 2000 statement from the appellant confirms such 
cancellation.  Therefore, as the record does not contain 
further indication that the appellant or her representative 
have requested that the RO hearing be rescheduled, the Board 
deems the appellant's prior requests for RO hearings 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on September [redacted], 1999, as a result of 
aspiration pneumonia.  The conditions leading to the cause of 
death were bulbus pemphigoid and diabetes mellitus.

4.  At the time of his death, the veteran was service-
connected for left total knee arthroplasty and post traumatic 
stress disorder (PTSD) (formerly rated as anxiety with 
functional bowel disease).  He was also awarded a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU), and basic eligibility under 
Chapter 35, Title 38, United States Code.

5.  The veteran was treated for various health problems, 
including his service connected left knee and mental 
disabilities and for aspiration pneumonia, at the Salt Lake 
City VA Medical Center (VAMC) from 1972 until the day of his 
death.

6.  The cause of the veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on VA's 
part.  The medical complications surrounding his death were 
reasonably foreseeable at the time of this death.

7.  The probative evidence of record shows that a service-
related disability constituted the principal and contributory 
causes of the veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to compensation under 38 
C.F.R. § 1151 for the cause of the veteran's death have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991& Supp. 2001); 
38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

2.  The veteran's service connected (PTSD) (formerly rated as 
anxiety with functional bowel disease) materially and 
substantially contributed to his death.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.312 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The 
appellant has been informed, via the April 2000 statement of 
the case, and the August 2000, the March 2001 and the 
December 2001 supplemental statements of the case, of the 
evidence needed to prove the claim on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
VA medical opinions were obtained in July 2000 and December 
2001.  Additionally, the veteran's treatment records from the 
Salt Lake City VAMC from 1972 to 1999 have been obtained.  No 
additional unobtained evidence, which may aid the appellant's 
claim or that might be pertinent to the bases of the claim, 
has been identified.  Furthermore, the appellant was given 
the opportunity to present testimony at a personal hearing, 
but she has declined such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.

The veteran's death certificate shows that he died on 
September [redacted], 1999, as a result of aspiration pneumonia.  The 
conditions leading to the cause of death were bulbus 
pemphigoid and diabetes mellitus.  At present the appellant 
contends that the cause of the veteran's death, aspiration 
pneumonia, was secondary to all the complications and 
treatment the veteran received over the years for his service 
connected PTSD, formerly rated as anxiety with functional 
bowel disease.  In the alternative, the appellant contends 
that the veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on VA's part in 
treating the veteran for his service connected nervous 
disability with functional bowel disease.  In this respect, 
the Board notes that, as of the April 1999 rating decision, 
the veteran's mental disability was characterized as PTSD 
(formerly rated as anxiety with functional bowel disease), 
and was found to be 30 percent disabling since November 1976, 
and 50 percent disabling since October 1997. 

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 U.S.C.A. 
§ 1310 (West 1991).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 38 
U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2001).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders if manifested within one year of 
separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

In this case, the record certified to the Board for appellate 
review includes voluminous medical evidence showing that the 
veteran had complained of gastrointestinal problems since at 
least 1947, which is about two years following his discharge 
from service in September 1945.  The veteran was examined by 
VA on numerous occasions from 1947 until before his death.  
Specifically, a November 1947 VA examination report notes 
that the veteran was subjected to anxiety attacks, persistent 
headaches and abdominal discomfort under situations of stress 
and tension.  A November 1948 VA examination report also 
shows a diagnosis of moderately severe psychoneurosis and 
anxiety reaction manifested by headaches, gastrointestinal 
complaints, anxiety and vasomotor instability.  An April 1969 
VA examination report further shows a diagnosis of anxiety 
manifested by some dizzy spells, irritability and possibility 
of somatization in the gastrointestinal (GI) tract.   And, a 
December 1977 VA examination report shows the veteran had 
chronic anxiety reaction manifested by unusual nervousness 
and chronic epigastric intestinal symptoms, among other 
symptoms. 

Medical records from P. Packer, M.D.; G. Hale, M.D.; and W. 
Bugni, M.D., dated from 1976 to 1978 show the veteran was 
treated for various health problems, including but not 
limited to GI problems.   Specifically, October 1976 
notations from Dr. Hale show the veteran had chronic GI 
disease with ulcer syndrome.  And, May 1977 notations from 
Dr. Bugni notes a 30 year history of epigastric distress and 
problems with bowel movement thought to be secondary to 
functional bowel disease.

Voluminous medical records from the Salt Lake City VAMC dated 
from 1972 to 1999 describe the treatment the veteran received 
over time for various disorders, including the service-
connected nervous/mental disability.  These records include 
December 1976 notations showing he reported a "nervous 
stomach" since his discharge from service, and epigastric 
discomfort with belching.  And, May 1977 notations show a 
diagnosis of functional bowel disease.

Additionally, an October 1997 VA examination report shows a 
continuing diagnosis of anxiety with functional bowel 
disease, but such diagnosis was refined to the more modern 
term of post traumatic stress disorder.  At this time, the 
veteran was also found to have diabetes, hypertension, 
orthopedic problems, and impairment by a dementing process 
most likely due to vascular problems.

Medical records from the Utah Valley Regional Medical Center 
dated from 1995 to 1999 include April 1999 notations showing 
the veteran was admitted to the Emergency Room with "coffee-
ground" emesis.  He was hypoxic, and radiographic studies 
suggested likely aspiration pneumonitis.  An emergent 
esophagogastroduodenoscopy (EGD) showed erosive esophagitis 
extending from the gastroesophageal junction to 29 
centimeters.  He also had an ulcer at the gastroesophageal 
(GE) junctions, a small hiatal hernia.  As well, a rigid 
sigmoidoscopy revealed massive lower GI bleed from the right 
colon, and thus, a right hemicolectomy had to be performed.

April 1999 medical records from the Salt Lake City VAMC show 
that the veteran was admitted to acute medicine after being 
transferred from the Utah Valley Regional Medical Center 
where he was treated for rectal bleeding.  At that time, the 
veteran did not appear to have respiratory distress. 

In September 1999, the veteran was again admitted to the Utah 
Valley Regional Medical Center.  At this time he had 
breathing difficulties.  After stabilizing the veteran, he 
was transferred to the Salt Lake City VAMC where he was 
admitted to the intensive care unit (ICU).  A prior history 
of diabetes mellitus and prior aspiration pneumonia were 
noted.  The records further note that two days prior to his 
admission he had aspirated dark-colored bilious emesis and 
developed a rattle in his lungs with associated shortness of 
breath and cough.  The veteran died on September [redacted], 1999 from 
aspiration pneumonia, and diabetes mellitus and bullous 
pemphigoid were noted as contributing factors. 
 
Following the receipt of the appellants claim of service 
connection for the cause of the veteran's death, to include 
entitlement to death compensation under the provisions of 
38 U.S.C.A. § 1151, various private and VA medical opinions 
were considered in determining the cause of the veteran's 
death.  With respect to the appellant's claim under 
provisions of section 1151, the law provides that the VA must 
pay disability compensation to a claimant in the same manner 
as if such disability, aggravation or death were service-
connected under the following circumstances: if the veteran 
suffers from additional disease or injury, or an aggravation 
of an existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, 3.800 
(2001).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
1991 & Supp. 2001); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 
40-97 (Dec. 31, 1997); Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In this case, the record includes a December 2001 VA medical 
opinion indicating that the veteran died from aspiration 
pneumonia that was an immediate complication of severe 
gastrointestinal bleeding and the surgeries that he 
underwent.  It was determined that he likely aspirated the 
bloody emesis, which is considered a fairly routine 
complication of this type of condition.  However, the medical 
expert opined that there was no evidence in the record to 
suggest carelessness, negligence, or lack of proper skill, or 
error in the judgment, or similar instance of fault, on the 
part of the VA with regard to care.  The record is devoid of 
any additional medical evidence or opinions contradicting the 
findings of the December 2001 VA medical expert.

For the foregoing reasons, the Board finds that the veteran's 
cause of death was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on VA's part.  The veteran's 
likely aspiration of bloody emesis is considered a fairly 
routine complication of his condition, and thus, was 
reasonably foreseeable.  Therefore, as the requirements for 
the entitlement to compensation under 38 C.F.R. § 1151 have 
not been met, entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 is denied.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. 
§ 3.358 (2001).  

However, the Board finds that a grant of the appellant's 
claim of service connection for the cause of the veteran's 
death on a direct basis in warranted.  The competent and 
probative evidence of record tends to show that the veteran's 
PTSD, which was previously rated as anxiety with functional 
bowel disease from November 1976 to October 1997, caused, 
hastened, or substantially and materially contributed to the 
veteran's death.

A February 2000 statement from R. Thomas, M.D., notes that 
the veteran had multiple problems prior to his admission to 
the Utah Valley Regional Medical Center where he was treated 
for an episode of rectal bleeding.  However, subsequent 
surgical intervention and aggressive treatment related to the 
veteran's active hemorrhage were contributory in his ultimate 
demise.  

A July 2000 VA examination report notes that the medical 
specialist opined that the original service connected anxiety 
and irritable bowel disease were not, even remotely, related 
to the veteran's GI bleeding, the subsequent multiple 
surgical procedures and the ultimate cause of death of 
terminal aspiration pneumonia.  However, the evidence also 
includes various private and VA medical opinions 
contradicting the July 2000 findings.

In a January 2001 statement from T. Dickinson, M.D., 
indicates that the veteran had extensive  GI problems 
including irritable bowel syndrome (IBS) and gastroesophageal 
reflux disease (GERD).  The veteran's IBS contributed to his 
constipation which caused his rectal ulcer, which in turn 
caused massive bleeding, and thus, adversely affected by his 
mental condition.

Lastly, a December 2001 VA medical opinion report shows the 
specialist concluded, with reasonable medical probability, 
that the veteran's severe and chronic gastrointestinal 
disease impacted somewhat his ability to properly swallow and 
retain foods in his gastrointestinal (GI) tract, leading to 
nausea, vomiting and aspiration.  The specialist further 
explained that the veteran died from aspiration pneumonia 
that was an immediate complication of a severe 
gastrointestinal bleeding and surgeries he had undergone, and 
that it was likely that the veteran aspirated the bloody 
emesis, which was considered a fairly routine complication of 
this type of condition.

The Board acknowledges that Dr. Dickinson's January 2001 
conclusion that the veteran's IBS adversely affected his 
mental condition is not conclusive that a disability of 
service origin or which may be presumed of service origin 
caused, hastened, or substantially and materially contributed 
to the veteran's death.  The veteran's immediate cause of 
death was aspiration pneumonia, not his service connected 
mental condition.  However, Dr. Dickinson's conclusion, 
couple with the December 2001 VA medical opinion that a 
severe and chronic GI disease impacted the veteran's ability 
to swallow and retain food in this GI tract, and lead to 
nausea, vomiting and aspiration, indicates a more complete 
picture of the factors affecting the veteran's health at the 
time of his death. 

Given the above facts, the Board finds that competent and 
probative evidence shows that the veteran's service connected 
PTSD (formerly rated as anxiety with functional bowel 
disease) materially and substantially contributed to his 
death.  As previously indicated, when the evidence is in 
relative equipoise as to the merits of an issue, then the 
benefit of the doubt in resolving the issue is to be given to 
the appellant.  The appellant's claim is therefore granted.  
See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

